This suit was filed by the appellee to recover the sum of $387.60 as the balance due for the purchase price of 34 bales of linters sold to the appellant. The appellant answered by exceptions and a general and special denial. In a trial before the court judgment was rendered for the full amount sued for. In this appeal complaint is made because the trial court refused a continuance when the appellee was permitted to file a trial amendment setting out in more detail facts which had been previously stated in its original petition. There was no error in the ruling complained of. Both the facts and the pleading support the judgment rendered, and it is accordingly affirmed.